Title: From Thomas Jefferson to Thomas Sumter, Sr., 9 May 1802
From: Jefferson, Thomas
To: Sumter, Thomas, Sr.


            Dear SirMonticello May 9. 1802.
            I omitted before the rising of Congress to enquire for proper characters to appoint in South Carolina as Commissioners of bankruptcy. mr Calhoun too, best acquainted in Charleston was gone; and if there, he has not the same determination which I have against appointing a single federalist until the two parties have their due proportion of office, and especially in this case where the federal partiality of the judges would give the whole business to the federal members of the commission. I would wish to name 4. in Charleston, of which it would be better that 2. should be lawyers & 2. merchants; however the proportion might be of 3. and 1. either way, where proper characters could not be found in the desired proportion. so also if there be any other commercial town sufficiently considerable to produce bankruptcies, 4. should be named for it. will you permit me to ask the favor of you to recommend to me. tho’ you are not very minutely acquainted in Charleston, yet you have much better means of enquiring than I have. as I consult no other on this occasion, I will ask your information as soon as you can give it with satisfaction to yourself. I am told many bankruptcies are expected immediately in Charleston, which renders an early nomination for that place more important than for the others. I am here for a fortnight only; so your answer will find me at Washington. Accept assurances of my sincere esteem & respect.
            Th: Jefferson
          